Case 19-15609-amc         Doc 24     Filed 12/17/19 Entered 12/17/19 16:55:53                  Desc Main
                                     Document     Page 1 of 1


                              IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                   :
                                                         :
         Robert N. Bodenschatz                           :       Chapter 13
         Andrya M. Bedenschats                           :
                                                         :       Case No. 19-15609AMC
Debtor(s)                                                :

                                     CERTIFICATE OF NO RESPONSE


        I hereby certify that no answer, objection or other responsive pleading has been filed in response
to the Application for Compensation Plan filed at docket number 38.



Dated: December 17, 2019                                     /s/ Brad J. Sadek, Esquire
                                                               Brad J. Sadek, Esquire
                                                               Sadek and Cooper
                                                               1315 Walnut Street, Suite 502
                                                               Philadelphia, PA 19107
                                                               215-545-0008
